 



Exhibit 10.2

FORM OF
EXECUTIVE RESTRICTED STOCK AGREEMENT
REPUBLIC SERVICES, INC.

     THIS RESTRICTED STOCK AGREEMENT, dated as of this [   ] day of [           
], between Republic Services, Inc., a Delaware corporation (“the Company”) and [
          ] (the “Executive”), is made pursuant and subject to the provisions of
the Company’s 1998 Stock Incentive Plan, as amended, and any future amendments
thereto (the “Plan”). The Plan, as it may be amended from time to time, is
incorporated herein by reference.

     1. Definitions. All capitalized terms used herein but not expressly defined
shall have the meaning ascribed to them in the Plan. All references to the
Company herein shall also be deemed to include references to any and all
entities directly or indirectly controlled by the Company and which are
consolidated with the Company for financial accounting purposes.

     2. Award of Restricted Stock. Subject to the terms and conditions of the
Plan and subject further to the terms and conditions herein set forth, the
Company on this date awards to the Executive [           ] shares of Restricted
Stock.

     3. Terms and Conditions. This award of Restricted Stock is subject to the
following terms and conditions:

               A. Restricted Period. Except as provided in subparagraph B, this
award of Restricted Stock shall vest, and become nonforfeitable with the
schedule set forth below:

            Percent of Date   Award Vested
 
   

     The period from the date hereof until the shares of Restricted Stock have
become 100% vested shall be referred to as the “Restricted Period.

               B. Death; Disability; Retirement; Termination of Employment. The
shares of Restricted Stock not yet vested shall become 100% vested and
transferable in the event that the Executive dies or becomes permanently and
totally disabled (within the meaning of Section 22(e)(3) of the Code) while
employed by the Company or an Affiliate during the Restricted Period. If at the
time Executive retires he or she is at least fifty-five (55) years old and has
completed six (6) years of service to the Company or is at least sixty
(60) years old (without regard to years of service), the shares of Restricted
Stock shall become 100% vested and transferable. Except as otherwise provided in
any agreement between the Company and

 



--------------------------------------------------------------------------------



 



Executive, in all events other than those previously addressed in this
paragraph, if the Executive ceases to be an employee of the Company or an
Affiliate, the Executive shall be vested only as to that percentage of shares of
Restricted Stock which are vested at the time of the termination of his
employment and the Executive shall forfeit the right to the shares of Restricted
Stock which are not yet vested.

               C. Restrictions. The shares of Restricted Stock awarded hereunder
and any stock distributions with respect to such Restricted Stock shall be
subject to the following restrictions during the Restricted Period:



  (1)   the Restricted Stock shall be subject to forfeiture as provided herein;
    (2)   the Restricted Stock may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, and neither the right to receive the
Restricted Stock nor any interest hereunder may be assigned by the Executive,
and any attempted assignment shall be void;     (3)   A certificate representing
the shares of Restricted Stock awarded hereunder shall be held in escrow by the
Company and shall, in the Company’s sole discretion, bear an appropriate
restrictive legend and be subject to appropriate “stop transfer” orders. To
facilitate the escrow of the shares of Restricted Stock awarded hereunder with
the Company, the Executive shall deliver herewith the Stock Power attached
hereto as Exhibit I executed in blank by the Executive and dated as of the date
hereof; and     (4)   Any additional stock or other securities or property that
may be issued or distributed with respect to the Restricted Stock awarded
hereunder as a result of any stock dividend, stock split, business combination
or other event shall be subject to the restrictions and other terms and
conditions set forth in this Agreement.

               D. Receipt of Common Stock. At or after the end of the Restricted
Period, the Executive shall receive the number of shares of restricted Common
Stock awarded hereunder, free and clear of the restrictions set forth in this
Agreement, except for any restrictions necessary to comply with federal and
state securities laws. Certificates representing such shares shall be released
to the Executive as promptly as practical following the Executive’s becoming
entitled to receive such shares.

               E. Shareholder Rights. Promptly following the award, the Company
shall issue a certificate representing the shares of Restricted Stock awarded
hereunder. The Executive shall, subject to the restrictions set forth herein,
have all rights of a shareholder with respect to such shares of Restricted
Stock, including the right to vote such shares and the right to receive cash
dividends and other distributions thereon.

2



--------------------------------------------------------------------------------



 



               F. Tax Withholding. The Company shall have the right to retain
and withhold from any award of the Restricted Stock, the amount of taxes
required by any government to be withheld or otherwise deducted and paid with
respect to such award. At its discretion, the Company may require the Executive
receiving shares of Restricted Stock to reimburse the Company for any such taxes
required to be withheld by the Company, and, withhold any distribution in whole
or in part until the Company is so reimbursed. In lieu thereof, the Company
shall have the unrestricted right to withhold, from any other cash amounts due
(or to become due) from the Company to the Executive, an amount equal to such
taxes required to be withheld by the Company to reimburse the Company for any
such taxes (or retain and withhold a number of shares of vested Restricted
Stock, having a market value not less than the amount of such taxes, and cancel
in whole or in part any such shares so withheld, in order to reimburse the
Company for any such taxes).

     4. No Right to Continued Employment. This Agreement does not confer upon
the Executive any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his or her employment at any time.

     5. Change of Control or Capital Structure. Subject to any required action
by the shareholders of the Company, the number of shares of Restricted Stock
covered by this award shall be proportionately adjusted and the terms of the
restrictions on such shares shall be adjusted as the Committee shall determine
to be equitably required for any increase or decrease in the number of issued
and outstanding shares of Common Stock of the Company resulting from any stock
dividend (but only on the Common Stock), stock split, subdivision, combination,
reclassification, recapitalization or general issuance to the holders of Common
Stock of rights to purchase Common Stock at substantially below fair Market
value or any change in the number of such shares outstanding effected without
receipt of cash or property or labor or services by the Company or for any
spin-off, spin-out, split-up, split-off or other distribution of assets to
shareholders.

     In the event of a Change of Control, the provisions of Section 13.03 of the
Plan shall apply to this award of Restricted Stock. In the event of a change in
the Common Stock of the Company as presently constituted, which is limited to a
change in all of its authorized shares without par value into the same number of
shares with par value, the shares resulting from any such change shall be deemed
to be the Common Stock within the meaning of the Plan.

     The award of Restricted Stock pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge or
to consolidate or to dissolve, liquidate or sell, or transfer all or any part of
its business or assets.

     6. Governing Law. This Agreement shall be governed by and constructed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws. The parties agree that any action, suit or
proceeding arising out of or relative to this Agreement or the relationship of
Executive and the Company, shall be instituted only in the state or federal
courts located in Broward County in the State of Florida, and each party waives
any

3



--------------------------------------------------------------------------------



 



objection which such party may now or hereafter have to such venue or
jurisdictional court in any action, suit, or proceeding. Any and all services of
process and any other notice in any such action, suit or proceeding shall be
effective against any party if given by mail (registered or certified where
possible, return receipt requested), postage prepaid, mailed to such party at
the address set forth herein.

     7. Conflicts. In the event of any conflict between the provisions of the
Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.

     8. Executive Bound by Plan. The Executive hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms, conditions and
provisions thereof.

     9. Binding Effect. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees and personal representatives of the Executive and the
successors of the Company.

     10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a
duly authorized officer, and the Executive has affixed his or her signature
hereto.

     

  REPUBLIC SERVICES, INC.
 
   

 

--------------------------------------------------------------------------------

 
   

  EXECUTIVE
 
   

 

--------------------------------------------------------------------------------

4